DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dube (US20110120308).
Claim(s) 1 and 4-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Balfe (US20130186272).
Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Balfe in view of Bockman (US20130333568).
Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Balfe in view of Bockman, further in view of Rochelle (US7901488).
Claims 14-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Balfe in view of Bockman, in view of Rochelle, further in view of Koss (US20120063975)

Rejection in view of Dube 
Claim 1: Dube teaches in figure 1 and apparatus with an absorber (absorber vessel 101)
 	having a first packing segment, a second packing segment and a third packing segment at different heights in the absorber (Dube teaches in [0078] that each absorption stage 104/105/106 has a MTD device 120/121/122 which are at different heights. Dube teaches in [0006] that MTDs are commonly known structured or random packing materials, or a combination thereof.).
Dube does not teach the first packing segment includes a first structured packing having a first specific surface area SA1, the second packing segment includes a second structured packing having a second specific surface area SA2 and the third packing includes a third structured packing having a third specific surface area SA3 where SA1<SA2<SA3. Dube also does not teach that the second packing segment is above the third packing segment, and the first packing segment is above the second packing segment. Dube teaches in [0081]-[0087] that each of the absorption stages can have a suitable packing material for the operation of that stage.
It would have been obvious to one of ordinary skill before the effective filing date of the invention optimize the first, second, and third structured packaging to have specific surface areas such that SA1<SA2<SA3, as Dube teaches in [0081]-[0086] that each absorption section can have a different packing material depending on the operation and the packing material would affect the specific surface area.

Rejection in view of Balfe 
Claim 1: Balfe teaches in figure 2 and apparatus with an absorber (water wash unit 51 [0051])
 	having a first packing segment, a second packing segment and a third packing segment at different heights wherein (Balfe teaches in [0051] that the column 102 is a mass transfer unit and that it can comprise a column with a packed bed. The column can have two or more stages of washing which includes this limitation of a first, second, and third packing segment. Balfe also teaches that the liquid flow can be counter current for the stages, and as seen in figure 1, this would mean the stages are vertical or different heights within 102 as the wash liquid flows downward from duct 105 and the gas flows upward from 107a).
Balfe does not explicitly teach the first packing segment includes a first structured packing having a first specific surface area SA1, the second packing segment includes a second structured packing having a second specific surface area SA2 and the third packing includes a third structured packing having a third specific surface area SA3 where SA1<SA2<SA3 as well as the second packing segment is above the third packing segment and the first packing segment is above the second packing segment. Balfe teaches in [0051] that each of the packed beds can be a structured or random packaging. The material can be selected to optimize mass transfer, meaning that each of the sections can have a different surface area if a different material was used. It also teaches that surface area is a parameter that can be optimized. 
It would have been obvious to one of ordinary skill before the effective filing date of the invention to optimize the first, second, and third structured packaging to have specific surface areas such that SA1<SA2<SA3, and in that order from the top down as Balfe teaches in [0051] the different stages of structured packed beds can optimize parameters (including surface area) in order to optimize the system or mass transfer in the column. The location of each stage can also be changed to optimize the system for mass transfer since it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70.
Claim 4: Balfe teaches at least one in-situ liquid/gas distributor in at least one packing section of the first packing segment, the second packing segment and the third packing segment (Balfe teaches in [0051] that the packing can have multiple stages and that it can be used to change liquid flow through the unit 102 in order to optimize mass transfer, therefore the packing sections themselves of Balfe can be consisted a gas/liquid distributor. Also the structured or random packing themselves naturally can be considered a distributor as they are meant to allow for changes in flow patterns.).
Claim 5: Balfe teaches the at least one in-situ liquid/gas distributor is a section of random packing (Balfe teaches in [0051] that the packing can have multiple stages and that it can be used to change liquid flow through the unit 102 in order to optimize mass transfer, therefore the packing sections themselves of Balfe can be consisted a gas/liquid distributor. Balfe teaches in [0051] that the packing can be random.).
Claim 6: The limitation of “the section of random packing is characterized by a random packing pressure drop per height greater than any pressure drop per height characteristic of the first structured packing, the second structured packing and the third structured packing” appears to be intended usage or a property of the material. Since the prior art teaches the structure of the claims, it would be capable of this limitation. Claims directed to an apparatus must be distinguished in the prior art in terms of structure rather than function. MPEP 2114. 
Claim 7: Balfe does not explicitly teach the first specific surface area SA1 is less than 34 ft2/ft3, the second specific surface area SA2 is between 34 ft2/ft' and 129 ft2/ft3 and the third specific surface area SA3 is above 152 ft/ft3. 
It would have been obvious to one of ordinary skill before the effective filing date of the invention to have an optimal specific surface area such as the ones above as Balfe teaches in [0051] the packing material can be changed in order to optimize the system for mass transfer, and different packing materials would have different specific surface areas.
Claim 8: Balfe does not explicitly teach the first packing segment includes multiple layers of the first structured packing separated by a first layer of the random packing.  
Balfe teaches in [0051] that the multiple layers can be optimized for the system and mass transfer by using any suitable or commercially available packing material. Balfe also teaches that it can be structured or random packing.
It would have been obvious to one of ordinary skill before the effective filing date of the invention to have multiples of a layer if needed as Balfe teaches in [0051] that there can be two or more washing stages each with a packed bed as Balfe wants to try to optimize the mass transfer of the system, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8. It would also have been obvious to have an arrangement of the packing such that there is a random packing between the layer of the structured packing since it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70.
Claim 9: Balfe does not explicitly teach the multiple layers of the first structured packing have a first thickness T1 of 121.92-182.88 cm and the layer of random packing has a thickness T2 of 7.62-15.24 cm.  
It would have been obvious to one of ordinary skill before the effective filing date of the invention to have an optimal thickness for the layers such as the ones above as Balfe teaches in [0051] the packing material can be changed in order to optimize the system for mass transfer, and different packing materials can have different thicknesses depending on the system itself.
Claim 10: Balfe does not explicitly teach the second packing segment includes multiple layers of the second structured packing having the first thickness T1 separated by a second layer of the random packing having the thickness T2.  
Balfe teaches in [0051] that the multiple layers can be optimized for the system and mass transfer by using any suitable or commercially available packing material. Balfe also teaches that it can be structured or random packing.
It would have been obvious to one of ordinary skill before the effective filing date of the invention to have multiples of a layer if needed as Balfe teaches in [0051] that there can be two or more washing stages each with a packed bed as Balfe wants to try to optimize the mass transfer of the system, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8. It would also have been obvious to have an arrangement of the packing such that there is a random packing between the layer of the structured packing since it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70.
It would have been obvious to one of ordinary skill before the effective filing date of the invention to have an optimal thickness for the layers such as the ones above as Balfe teaches in [0051] the packing material can be changed in order to optimize the system for mass transfer, and different packing materials can have different thicknesses depending on the system itself.
Claim 11: Balfe does not explicitly teach the third packing segment includes multiple layers of the third structured packing having the first thickness T1 separated by a third layer of the random packing having the thickness T2.  
Balfe teaches in [0051] that the multiple layers can be optimized for the system and mass transfer by using any suitable or commercially available packing material. Balfe also teaches that it can be structured or random packing.
It would have been obvious to one of ordinary skill before the effective filing date of the invention to have multiples of a layer if needed as Balfe teaches in [0051] that there can be two or more washing stages each with a packed bed as Balfe wants to try to optimize the mass transfer of the system, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8. It would also have been obvious to have an arrangement of the packing such that there is a random packing between the layer of the structured packing since it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70.
It would have been obvious to one of ordinary skill before the effective filing date of the invention to have an optimal thickness for the layers such as the ones above as Balfe teaches in [0051] the packing material can be changed in order to optimize the system for mass transfer, and different packing materials can have different thicknesses depending on the system itself.
Rejection in view of Balfe and Bockman
Claim 12: Balfe does not explicitly teach the absorber is adapted to remove carbon dioxide from a flue gas stream using a CO2 absorbent and the apparatus further includes a stripper adapted to remove carbon dioxide from the CO2 absorbent. Balfe teaches a wash column with multiple packaging sections for mass transfer.
Bockman teaches an absorber is adapted to remove carbon dioxide from a flue gas stream using a CO2 absorbent and the apparatus further includes a stripper adapted to remove carbon dioxide from the CO2 absorbent (Abstract teaches a system used for removing CO2 from a gas stream by contacting it with a circulating ammoniated solution stream in order to absorb CO2. [0045] teaches that the starting gas is flue gas. [0060] teaches a stripper 13 after the absorber 12. [0062] teaches that the stripper’s gaseous phase is to be separated from the wash solution and the gaseous phase can include CO2. [0050] teaches that the CO2 absorber is a MTD device which is commonly known as structured or random packing or combination.).  
It would have been obvious to one of ordinary skill before the effective filing date of the invention to use a MTD such as Balfe in the CO2 absorber of Bockman, as Bockman and Balfe both teach the use of MTD for absorbing, as the simple substitution of one known element for another is within the ambit of a person of ordinary skill when the substitution would be expected to produce predictable results. See MPEP 2143, I(B). In this case the substitution would likely produce predictable results because Bockman and Balfe both teach the use of MTD for absorption.
Rejection in view of Balfe, Bockman, and Rochelle
Claim 13: Balfe and Bockman do not explicitly teach a secondary stripper downstream from the stripper.  
Rochelle teaches a matrix configuration for stripping for removing CO2 and other acid gases (abstract). Rochelle teaches in figure 3 a configuration that has a first stripper 307 sending the lean stream 313 from the first stripper 307 to a second stripper 315 (column 11 line 60 to column 12 line 19).
It would have been obvious to one of ordinary skill before the effective filing date of the invention to have a secondary downstream stripper as taught by Rochelle, as Rochelle teaches the benefit of reducing the energy requirements for stripping by using this configuration (column 11 lines 53-60).

Rejection in view of Balfe, Bockman, Rochelle, and Koss
Claim 14: Balfe, Bockman, and Rochelle do not explicitly teach the stripper includes (a) an upper packing section including the third structured packing having the third specific surface area SA3 and (b) a lower packing section including the first or the second structured packing having the first specific surface area SA1 and the second specific area SA2.  
Rochelle teaches in column 11 line 53 to column 12 line 19 that each of the boxes of stripping sections represents a packing section of gas/liquid contacting (interpreted to be the stripping zones 309, 317, 319). Rochelle does not explicitly state what these sections are, only that they are used for gas liquid contacting.
Koss teaches in [0070] a stripper used to remove CO2 that uses a mass transfer device MTD that can include packing materials. Koss teaches that this can include combinations of structured and random packing. Koss teaches in figure 3 both an upper and lower MTD 42a/b in the stripper 40.
It would have been obvious to one of ordinary skill before the effective filing date of the invention to have multiple packing stages if needed since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.
It would have been obvious to one of ordinary skill before the effective filing date of the invention to have structured packings of Koss in the device of Rochelle as the simple substitution of one known element for another is within the ambit of a person of ordinary skill when the substitution would be expected to produce predictable results. See MPEP 2143, I(B). In this case the substitution would likely produce predictable results because the packing material of Koss is/are an equivalent of the packing material of Rochelle as they are both meant to be used for gas liquid contact.
Referring to the limitation of the specific surface areas, it would be obvious to one of ordinary skill to optimize the specific surface areas such as Balfe teaches in [0051] that the material being chosen is a parameter in order to optimize the system or mass transfer in the column.
Claim 15: Balfe, Bockman, Rochelle, and Koss do not explicitly teach the upper packing section includes multiple layers of the third structured packing separated by a fourth layer of the random packing.  
It would have been obvious to one of ordinary skill before the effective filing date of the invention to have multiples of a layer if needed since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8. It would also have been obvious to have an arrangement of the packing such that there is a random packing between the layer of the structured packing since it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70.
Claim 16: Balfe, Bockman, Rochelle, and Koss do not explicitly teach the lower packing section includes multiple layers of the first or the second structured packing separated by a fifth layer of the random packing.  
It would have been obvious to one of ordinary skill before the effective filing date of the invention to have multiples of a layer if needed since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8. It would also have been obvious to have an arrangement of the packing such that there is a random packing between the layer of the structured packing since it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70.
Claim 17: Balfe, Bockman, Rochelle, and Koss do not explicitly teach the secondary stripper includes (a) a top packing section including the first structured packing having the first specific surface area SA1 and (b) 13a lower packing section including a fourth structured packing having a fourth specific surface area SA4 where SA4= SA2 or SA3.
Koss teaches in [0070] a stripper used to remove CO2 that uses a mass transfer device MTD that can include packing materials. Koss teaches that this can include combinations of structured and random packing. Koss teaches in figure 3 both an upper and lower MTD 42a/b in the stripper 40.
Referring to the limitation of the specific surface areas, it would be obvious to one of ordinary skill to optimize the specific surface areas such as Balfe teaches in [0051] that the material being chosen is a parameter in order to optimize the system or mass transfer in the column.
Response to Arguments
Applicant's arguments filed 05/04/2022 have been fully considered but they are not persuasive.
Applicant argument #1: Applicant argues in section I pages 5-7 that Dube and Haroun do not teach the invention of claim 1. Haroun does not teach the packing segments.
Examiner response #1: Examiner has reconsidered and has rejected claim 1 under Dube, as Dube still teaches three sections at three different heights and that the absorption stages can have different packing material that is suitable ([0081]-[0082]). Since the specific surface area is dependent on the packing material and stage itself, it would be obvious to have a suitable material (meaning a specific surface area) for each of the three sections so that SA1<SA2<SA3 depending each stage itself.
Applicant argument #2: Applicant argues in section II pages 7-8 that Balfe does not teach the invention as it teaches as the water wash unit/column 102 is where the packing is found instead of absorber 140, and this is different than the invention as it is not in an absorber.
Examiner response #2: Examiner disagrees with the applicant’s argument that the water wash unit/column 102 does not read upon the claim limitation of an absorber. Examiner cites Balfe [0052]-[0053] which states that “Flue gas to be cleaned enters the water wash unit 102 via duct 107a. Cleaned flue gas leaves the water wash unit 102 via duct 107b. The used wash liquid leaving the water wash unit 102 contains absorbed ammonia and leaves the water wash unit 102 via fluidly connected duct 108.” Even if the term water wash unit/column 102 does not specifically state “absorber” as required in claim 1, this column is clearly performing the functions of an absorber and therefore reads upon the claim limitation. Examiner has also changed the rejection to read upon the new limitations in the amended claim 1.
Applicant argument #3: Applicant argues in section III pages 8-9 that the rejection for claims 4-12 are improper. The argument is that Bockman does not address the shortcomings of Balfe. It also argues that Bockman does not teach random packing is applied for in-situ liquid/gas redistribution. It does not teach how to or the benefit of application of different types of structured packing and random packing as an overall MTD. It also does not mention specific CO2 absorber configurations, liquid/gas distribution, and absorber performance enhancement. It also does not teach how to improve absorber performance and how to apply different surface areas of packing depending on local conditions within the CO2 absorber. 
Examiner response #3: Examiner has changed the rejection of claims 4-11 to be in view of Balfe. Therefore Examiner will now address the concerns of claim 12 with Bockman. Bockman teaches in [0050]-[0051] the usage of a MTD (which is commonly known as structure or random packing materials or a combination thereof) to remove CO2 in an absorber. Since Balfe teaches a similar structure absorber, it would be obvious to have the setup of Balfe in a CO2 removal process such as Bockman as Bockman teaches that structure/random/combination packing is known for MTD, which can be used to remove CO2 in an absorber.
Applicant argument #4: Applicant argues in section IV page 9 that Rochelle does not correct the shortcomings of the combination of references. Applicant also argues in section V page 10 that Koss does not address the shortcomings of the combination of references.
Examiner response #4: Examiner has addressed the arguments against claims 1 and 4-12, therefore the shortcomings of the combination for claims 1 and 4-12 has been overcome.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHILLIP Y SHAO whose telephone number is (571)272-8171. The examiner can normally be reached Mon-Fri; 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Jones can be reached on (571) 270-7383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/CHRISTOPHER P JONES/Primary Examiner, Art Unit 1776                                                                                                                                                                                                        

/P.Y.S/Examiner, Art Unit 1776                                                                                                                                                                                                        05/09/2022